Filed 11/8/22 P. v. Alejandre CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIRST APPELLATE DISTRICT
                                                DIVISION THREE



 THE PEOPLE,                                                            A164868
             Plaintiff and Respondent,
 v.                                                                     (Contra Costa County Super. Ct.
 ALBERTO JOSE ALEJANDRE,                                                No. 51001346)
             Defendant and Appellant.



         Alberto Jose Alejandre appeals from the denial of his petition for
resentencing brought pursuant to former Penal Code section 1170.95.1 We
affirm.
                                                  BACKGROUND
         In 2010, a jury convicted Alejandre of several felonies, including first
degree murder and conspiracy to commit murder; the jury also found true an
allegation that a codefendant discharged a firearm causing death. This court
affirmed. (People v. Alejandre (Sept. 5, 2013, A131367, A137456) [nonpub.
opn.] (prior opinion).)


       Undesignated statutory references are to the Penal Code. Section
         1

1170.95 has been renumbered section 1172.6. (Stats. 2022, ch. 58, § 10.)

                                                               1
       Years later, Alejandre petitioned for resentencing under former section
1170.95, and the trial court appointed counsel for him. In opposition, the
prosecution summarized the procedural history as stated in the prior opinion
and urged the court to deny the petition without issuing an order to show
cause. Alejandre objected “to the court considering the recitation of facts in
the . . . opinion.” The court summarily denied the petition. It concluded
Alejandre was ineligible for relief as a matter of law “because he was not
convicted under a felony murder or natural and probable consequence[s]
theory, and his conviction of conspiracy to commit murder required the jury
to find he harbored express malice aforethought.” In reaching this
conclusion, the court considered the jury instructions and verdicts — as well
as the procedural history recited in the prior opinion — and it relied on
People v. Medrano (2021) 68 Cal.App.5th 177, which held relief under former
section 1170.95 “is unavailable to a petitioner concurrently convicted of first
degree murder and conspiracy to commit first degree murder where both
convictions involve the same victim” (Medrano, at p. 179) because “ ‘a
conviction of conspiracy to commit murder requires a finding of intent to
kill.’ ” (Id. at p. 184.)
       Alejandre appealed. His appointed counsel filed a brief raising no
issues and requesting this court conduct an independent review of the record.
(People v. Wende (1979) 25 Cal.3d 436.) Counsel apprised Alejandre of his
right to file a supplemental brief, but he has not filed anything. The
Supreme Court is currently considering the procedures appointed counsel
and the Courts of Appeal must follow when counsel determines “an appeal
from an order denying postconviction relief lacks arguable merit.” (People v.
Delgadillo (Nov. 18, 2020, B304441) [nonpub. opn.], review granted Feb. 17,
2021, S266305.) Pending further guidance concerning the applicability of



                                        2
Wende procedures in postconviction relief appeals, we exercise our discretion
to independently review the record for arguable issues. (Conservatorship of
Ben C. (2007) 40 Cal.4th 529, 544, fn. 7.) Having done so, we find none.
                               DISPOSITION
      The order denying Alejandre’s petition for resentencing is affirmed.




                                      3
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A164868




                            4